Citation Nr: 0632176	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  02-02 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for premature ventricular contractions.

2.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative disc disease, L3-4, L5-S1, prior to 
July 25, 2005.

3.  Entitlement to a disability evaluation in excess of 40 
percent for degenerative disc disease, L3-4, L5-S1, since 
July 25, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years; his 
final separation from service was in September 2000.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a May 2001 rating decision of the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, regional office (RO).  

In October 2004, the Board remanded the case for additional 
development.


FINDINGS OF FACT

1.  Since October 2000, the veteran's service connected 
premature ventricular contractions have not resulted in more 
than one episode of acute congestive heart failure; workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.

2.  Between October 1, 2000, and January 25, 2004, the 
service-connected low back disability was manifested by only 
slight limitation of motion, no atrophy of muscles in the 
lower extremities, no evidence of moderate intervertebral 
disc syndrome with recurring attacks, and no incapacitating 
episodes requiring bed rest prescribed by a physician.  There 
was no showing of more than slight limitation of motion, 
limitation of flexion of the thoracolumbar spine to 60 
degrees or less, combined range of motion of the 
thoracolumbar spine of 120 degrees or less, or incapacitating 
episodes requiring bed rest prescribed by a physician.

3.  From November 6, 2003, the veteran exhibited mild 
incomplete paralysis of the sciatic nerve related to his 
service-connected low back disability.  

4.  Since July 25, 2005, the veteran's low back disability 
has been manifested by pain-free flexion of 20 degrees; there 
is no evidence of ankylosis of the thoracolumbar spine, 
incapacitating episodes requiring bed rest prescribed by a 
physician, separately ratable neurological impairment, 
additional limitation following repetitive use, muscle 
atrophy, or other objective indicia reflecting significant 
function loss.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for premature ventricular contractions, since October 1, 
2000, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4, Code 7011 (2005).

2.  For the period from October 1, 2000, to July 24, 2005, 
the criteria for an evaluation in excess of 10 percent for 
degenerative disc disease of L3-4, L5-S1, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2005).

3.  From November 6, 2003, the criteria for a separate 10 
percent evaluation for sciatic neuropathy are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5243, 8520 (2005).



4.  Since July 25, 2005, the criteria for an evaluation in 
excess of 40 percent for degenerative disc disease of L3-4, 
L5-S1, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2005 and 
February 2006.  The originating agency specifically informed 
the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

The claims folder contains relevant private and VA medical 
records.  The veteran underwent VA examinations in May 2001, 
July 2005, and February 2006.  The veteran has not identified 
any other outstanding evidence to be obtained.  Accordingly, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  To the extent that the Board 
is denying the appellant's claims for increased evaluations, 
no additional disability rating or effective date will be 
assigned.  There can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  With regard to the award of a 10 
percent evaluation for the sciatic neuropathy, the RO is 
responsible for addressing any notice defect when 
effectuating the award.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40 (2005);  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  When a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2005).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2005).  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Heart Condition

Service connection for premature ventricular contractions was 
granted in a May 2001 rating decision.  An initial 10 percent 
evaluation was assigned from October 1, 2000.  The veteran 
appealed this initial evaluation.  An April 2006 rating 
decision increased the evaluation to 30 percent, also from 
October 1, 2000.

The veteran's service connected premature ventricular 
contractions are evaluated by analogy to Diagnostic Code 
7011, which pertains to sustained ventricular arrhythmias.  
Under that Code, the current 30 percent rating contemplates a 
workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted where there has been more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, and a 100 percent rating is 
warranted for (1) indefinite period from date of hospital 
admission for initial evaluation and medical therapy for a 
sustained ventricular arrhythmia, or; for indefinite period 
from date of hospital admission for ventricular 
aneurysmectomy, or; with an automatic implantable 
Cardioverter-Defibrillator (AICD) in place or (2) chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104-6, Diagnostic Code 
7011 (2005).

On VA examination in May 2001, the veteran denied any chest 
pain, dyspnea, dyspnea on exertion, or orthopnea.  On 
examination, there was regular heart rate and rhythm, without 
murmurs, clicks, gallops, rubs, or extra heart sounds.  
Stress test showed maximum workload of 10.4 METS.

Cardiac catheterization in February 2005 noted an ejection 
fraction of 50 percent and low normal or mildly reduced left 
ventricular systolic function.  Echocardiogram in February 
2005 showed an ejection fraction in the 60 percent range.  
The examiner noted moderate disease in the small distal left 
circumflex coronary artery.  

Stress test in April 2005 was clinically negative.  At a 
heart rate of 120 beats per minute, the veteran developed 
sinus tachycardia that resolved very quickly in recovery when 
his heart rate reached 120 bpm again.  

A VA examination was conducted in July 2005.  The veteran 
reported that he was walking 45 minutes per day and doing 
much better.  He reported fatigue which the examiner noted 
did not seem to be exertional.  His resting electrocardiogram 
was normal.  Heart size was noted as normal by 
echocardiogram.  An addendum to the examination report 
completed in February 2006 noted that the veteran's estimated 
METS level was 7.5.

The Board does not find that a higher rating is warranted 
under DC 7011 as the veteran's cardiac disability does not 
more nearly approximate the criteria for a 60 percent rating.  
The medical evidence does not demonstrate congestive heart 
failure or left ventricular dysfunction.  The two ejection 
fractions noted in February 2005 were 50 percent and 60 
percent; therefore, the evidence does not support a finding 
that the veteran's ejection fraction more closely 
approximates the 30 to 50 percent range.  In this regard, the 
Board notes that the two METS workloads of record, 7.5, and 
10.4, are both within the criteria for a 10 percent 
evaluation, rather than the 30 percent evaluation currently 
assigned.  Thus, there is no basis for finding that the 
exhibited symptoms, even with the single ejection fraction of 
50 percent, more nearly approximated the criteria for a 60 
percent evaluation at any time since October 1, 2000.  See 
Fenderson, supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Degenerative Disc Disease

Service connection for degenerative disc disease of L3-4, L5-
S1, was granted in a May 2001 rating decision.  An initial 10 
percent evaluation was assigned from October 1, 2000.  The 
veteran appealed this initial evaluation.  A September 2005 
rating decision increased the evaluation to 40 percent, from 
July 25, 2005.

A computer tomography (CT) scan of the veteran's lumbar spine 
in April 2000 showed mild disc bulging present at L3-4 and 
L5-S1.  No definite signs of nerve root impingement were 
identified.

A VA examination was conducted in May 2001.  The veteran 
reported aching pain in his back.  He used ibuprofen as 
needed, infrequently.  He stated that he did have periods of 
flare-ups.  The veteran was given a medium residual 
functional capacity, meaning he could lift 50 pounds maximum 
and 25 pounds frequently.  He could bend and stoop 
frequently, stand and walk at least frequently, and do at 
least six to eight hours of work per day.  Range of motion of 
the lumbosacral spine showed: flexion to 90 degrees without 
pain; extension to 35 degrees without pain; lateral side 
bending to 30 degrees to the left and 25 degrees to the 
right, without pain; rotation to 40 degrees to the right and 
30 degrees to the left, without pain.  There was tenderness 
to palpation over the L3-L4 spinous processes.  There was no 
tenderness over the spinous processes or over the low back 
paraspinal musculature or over the sacroiliac joints.  There 
was a negative standing flexion test.  There were no postural 
abnormalities, and back musculature was normal.  Neurological 
testing showed strength and deep tendon reflexes equal and 
adequate.  Sensation was intact with light touch.

In November 2003, the veteran was seen with complaints of 
more intense back pain, radiating down the left hip.  There 
was no weakness or numbness of the lower extremities.  
Examination showed some pain to palpation in the lower back.  
Straight leg raising test was negative, and motor and sensory 
in the lower extremity was negative.  There was no saddle 
anesthesia or analgesia.  The impression was low back pain, 
acute exacerbation.

Magnetic resonance imagining (MRI) in December 2003 showed 
moderate to large sized left lateral L4-5 disc protrusion 
filling the left L4-5 neural exit foramen and obliterating 
the epidural fat along the nerve root and its course 
compatible with the etiology of the veteran's lower extremity 
pain.

VA neurology consultation on January 26, 2004, noted the 
veteran's complaints of left leg pain, requiring him to spend 
a lot of time in bed.  The examiner noted a marked limp when 
the veteran walked.  With feet together, knees locking and 
bending forward, he came within a foot of touching his toes.  
By bending his knees slightly, he could touch his toes.  
Extension was limited to 20 degrees and caused the pain to 
radiate down the left leg.  Left knee jerk was markedly 
reduced.  There was trace weakness of the quadriceps on the 
left, otherwise motor and sensory examination were normal.  

Private examination report dated in February 2004 showed pain 
on extension and left lateral bending.  Flexion did not 
bother him significantly.  Straight leg raising was negative.  
Femoral stretch sign was positive on the left.  Strength was 
5/5 bilaterally and symmetrical.  Right knee jerk was 2+, 
left knee jerk was 1+.  Ankle jerk was 1+.  Toes were 
downgoing, and sensation was intact.  

A VA examination was conducted on July 25, 2005.  The veteran 
reported severe back symptom flare-ups occurring every two to 
three weeks, and lasting for two to three days.  Alleviating 
factors were medication and rest.  On examination, the 
veteran's posture and gait were normal.  Measurements of calf 
and thigh circumference were the same bilaterally.  There was 
no ankylosis of the thoracolumbar spine.  There was no muscle 
spasm, tenderness, weakness, or atrophy of the paraspinals.  
There was mild pain with motion.  Active motion was: flexion 
from zero to 80 degrees, with pain from 20- 80 degrees; 
extension from zero to 15 degrees, with pain from five to 15 
degrees; left lateral flexion from zero to 20 degrees, with 
pain from five to 20 degrees; right lateral flexion from zero 
to 25 degrees, with pain from five to 25 degrees; left 
lateral rotation from zero to 15 degrees, with pain from five 
to 15 degrees; right lateral rotation from zero to 20 
degrees, with pain from five to 20 degrees.  The examiner 
stated that there was no additional limitation of motion on 
repetitive use of the joint due to pain, fatigue, weakness, 
or lack of endurance.  Sensory examination of the right and 
left lower extremities was normal.  Knee and ankle jerk 
testing was normal bilaterally.  The examiner noted that the 
veteran's back disability prevented the veteran from 
exercising, sports, and recreation.  Additionally, there were 
severe effects on his chores, shopping, and traveling, and 
moderate effects on feeding, bathing, dressing, toileting, 
and grooming.  

During the pendency of the veteran's appeal, the criteria for 
rating spine disabilities were amended twice.  Effective 
September 23, 2002, VA revised the criteria for diagnosing 
and evaluating intervertebral disc syndrome (IDS).  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243) for IDS.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Under the former criteria, a 10 percent was warranted under 
Diagnostic Code 5295 for lumbosacral strain with 
characteristic pain on motion; lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position warranted a 20 
percent evaluation; and severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warranted a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

Limitation of motion of the lumbar spine was evaluated as 
slight (10 percent), moderate (20 percent) or severe (40 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words "slight," "moderate" and "severe" are not defined 
in the rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2005).

Under the former criteria prior to September 23, 2002, IDS 
that is postoperative, cured, warrants a noncompensable 
evaluation; intervertebral disc syndrome that is mild 
warrants a 10 percent evaluation; IDS that is moderate with 
recurring attacks warrants a 20 percent evaluation; IDS that 
is severe, with recurring attacks with intermittent relief 
warrants a 40 percent evaluation; and intervertebral disc 
syndrome that is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief warrants a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

The schedule for rating disabilities of the spine was revised 
again, effective September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  The General Rating 
Formula for Diseases and Injuries of the Spine applies to 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating IDS Based on Incapacitating Episodes.  
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine...........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................ 
...................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................ 
................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height....................................................... 
........ 10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  The Formula for 
Rating IDS based on incapacitating episodes remains as stated 
above and was not changed in September 2003.

Criteria Prior to September 23, 2002

On review, the Board finds that an evaluation in excess of 10 
percent evaluation prior to September 23, 2002, is not 
warranted.  

While the April 2000 CT scan demonstrated mild disc bulging 
present at L3-4 and L5-S1, the May 2001 VA examination showed 
a normal neurological examination.  Thus, there is no showing 
of more than mild IDS during this period.

Additionally, there was no evidence of lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  The May 
2001 VA examination showed normal range of motion, with no 
muscle spasm.  Thus, a higher evaluation under Codes 5292 or 
5295 is not appropriate.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." See 38 C.F.R. § 4.40 (2005).

The medical evidence prior to September 23, 2002, does not 
reflect objective evidence of pain, instability or weakness 
greater than that contemplated by the 10 percent evaluation.  
Application of 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for a rating higher than 10 percent.

Other potentially applicable rating criteria include 
Diagnostic Codes 5285 (vertebral fracture), 5286 (complete 
bony fixation of the spine) and 5289 (ankylosis of the lumbar 
spine).  As there is no evidence of vertebral fracture or 
ankylosis of the spine, Diagnostic Codes 5285, 5286 and 5289 
are not for application.  

Revised criteria effective September 23, 2002

Under the revised Diagnostic Code 5293, IDS can be evaluated 
based either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.  On review, there is no objective evidence 
showing that the veteran's service-connected lumbar spine 
disability resulted in incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months to warrant a 20 percent evaluation under 
Diagnostic Code 5243.  

In November 2003, the veteran was seen with an acute 
exacerbation of low back pain, and in January 2004 he 
reported that his back pain had required him to spend a lot 
of time in bed.  However, there is no evidence in the 
treatment records showing that the veteran's lumbar spine 
disability, in the period prior to July 25, 2005, resulted in 
any incapacitating episodes requiring bed rest by a 
physician.  Thus, an evaluation in excess of 10 percent is 
not warranted during that period based on the frequency of 
incapacitating episodes.

The November 2003 findings noted negative straight leg 
raising test and negative motor and sensory examination of 
the lower extremities.  The January 26, 2004, neurology 
report noted markedly reduced left knee jerk and trace 
weakness of the left quadriceps, otherwise motor and sensory 
examination were normal.  Extension was limited to 20 degrees 
and caused radiating pain.  The February 2004 report noted 
normal straight leg raising test, 2+ right knee jerk, 1+ left 
knee jerk, and 1+ ankle jerk.  

Evidence of record indicates symptoms of an L5-S1 
radiculopathy.  Therefore, the Board will evaluate the 
veteran's chronic neurological manifestations pursuant to 
Diagnostic Code 8520.  Under this provision, complete 
paralysis of the sciatic nerve - the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of the knee weakened or (very rarely) lost warrants 
an 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2005).  Incomplete paralysis of the sciatic nerve 
is evaluated as follows: severe, with marked muscular atrophy 
(60 percent); moderately severe (40 percent); moderate (20 
percent); and mild (10 percent).  Id.

VA outpatient treatment records dated from November 6, 2003 
reflect treatment for low back pain radiating down the left 
hip.  In December 2003, it was noted that there were reduced 
deep tendon reflexes on the left side.  The January 26, 2004, 
VA neurology report showed evidence of mild incomplete 
paralysis of the sciatic nerve.  Thus, a 10 percent 
evaluation based on neurologic impairment was warranted as of 
that date.  

Under the criteria in effect beginning on September 26, 2003, 
without evidence of forward flexion of the lumbar spine 
limited to 60 degrees or less, a higher evaluation of 20 
percent cannot be granted based on orthopedic symptoms.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.  The February 2004 
report noted that "flexion did not bother him 
significantly."  

However, the neurological symptoms approximate mild, 
incomplete sciatic paralysis and warrant a separate 10 
percent rating from January 26, 2004.  There were 
insufficient objective findings to warrant more than a 
minimal rating for neurological deficit.  See 38 C.F.R. 
§ 4.124a Diagnostic Code 8520.  

There was no evidence of muscle atrophy or other objective 
indicia reflecting significant function loss.  As such, the 
Board concludes that the 10 percent evaluation assigned to 
the service- connected lumbar spine contemplated any 
functional impairment, pain, and weakness that he experienced 
as a result of this disability.  See DeLuca, supra; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59.

Since July 25, 2005

There is no objective evidence showing that the veteran's 
service-connected lumbar spine disability resulted in 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months to warrant a 60 percent 
evaluation under Diagnostic Code 5243.  

On the July 25, 2005, VA examination, the veteran reported 
that he experienced severe back symptom flare-ups every two 
to three weeks, lasting two to three days.  He reported 
alleviating factors as medication and rest.  However, there 
is no evidence in the treatment records showing that these 
flare-ups constituted incapacitating episodes requiring bed 
rest by a physician and having a total duration of at least 
six weeks during the past 12 months.  Thus, an evaluation in 
excess of 40 percent is not warranted based on the frequency 
of incapacitating episodes.

The July 2005 VA examiner noted sensory examination of the 
right and left lower extremities was normal, and knee and 
ankle jerk testing was normal bilaterally.  Thus, the veteran 
does not have separately ratable neurological impairment.

Further, under the criteria in effect beginning on September 
26, 2003, without evidence of unfavorable ankylosis of the 
entire thoracolumbar spine, a higher evaluation of 50 percent 
cannot be granted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
The July 2005 VA examination demonstrated pain-free lumbar 
flexion of 20 degrees.  As discussed above, the veteran's 
lumbar spine disability has not resulted in incapacitating 
episodes totaling 6 weeks a year and does not approximate any 
of the other criteria for a higher rating under the current 
criteria.

The Board notes that the July 2005 VA examiner indicated that 
there was no additional limitation following repetitive use 
and no evidence of muscle atrophy or other objective indicia 
reflecting significant function loss.  As such, the Board 
concludes that the 40 percent evaluation currently assigned 
to the service- connected lumbar spine contemplates any 
functional impairment, pain, and weakness that he may 
experience as a result of this disability.  See DeLuca, 
supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Based on the above findings, the Board has also considered 
whether an evaluation greater than 40 percent would be 
warranted under the former Diagnostic Code 5293.  It appears 
that the veteran experiences intermittent relief and in the 
absence of demonstrable foot drop or other similar 
neurological findings specific to the lumbosacral spine, the 
Board concludes that the veteran's disability picture does 
not more nearly approximate pronounced IDS and a 60 percent 
evaluation would not be warranted.  

As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for his lumbar spine 
disability, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).



Extra-Schedular Evaluation

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The Court has held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
On review, the veteran does not work, but the most recent VA 
examiner noted that his service connected back disability 
prevents him from engaging in recreation/sports, with lesser 
effects on other activities.  There is no evidence that he is 
frequently hospitalized for his service-connected heart or 
lumbar spine disabilities.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action. See VAOPGCPREC 6- 96.






(CONTINUED ON NEXT PAGE)




ORDER

An initial disability evaluation in excess of 30 percent for 
premature ventricular contractions is denied.

A disability evaluation in excess of 10 percent for 
degenerative disc disease, L3-4, L5-S1, prior to July 25, 
2005, is denied.

A disability evaluation of 10 percent for sciatic neuropathy 
from November 6, 2003 is awarded, subject to the regulations 
pertinent to the disbursement of monetary funds.

A disability evaluation in excess of 40 percent for 
degenerative disc disease, L3-4, L5-S1, since July 25, 2005, 
is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


